Citation Nr: 0215240	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

2.  (Entitlement to service connection for cardiomyopathy 
causing congestive heart failure, to include as due to an 
undiagnosed illness.)

(The issue of entitlement to service connection for 
cardiomyopathy causing congestive heart failure, to include 
as due to an undiagnosed illness, will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from July 1986 until July 1989 
and again from January 1991 to May 1991.  The veteran served 
in the Southwest Asia theater of operations during his second 
tour of duty.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 1998 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Detroit, Michigan, which denied the benefit 
sought on appeal.

The Board is undertaking additional development on the issue 
of entitlement to service connection for cardiomyopathy 
causing congestive heart failure, to include as due to an 
undiagnosed illness, pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the veteran 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing that issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The medical evidence does not reveal that the veteran's 
current joint pain is causally related to active service.


CONCLUSION OF LAW

Joint pain was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107(b) (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 
C.F.R. §§ 3.102, 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a statement of the case issued in November 1998 and 
supplemental statements of the case issued in July 1999 and 
May 2002, the latter of which served to inform the veteran of 
the division of responsibilities between VA and the claimant 
in obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The RO also made satisfactory efforts to ensure 
that all relevant evidence had been associated with the 
claims file.  

As a result of those efforts, the claims file now contains a 
private report of hospitalization from North Oakland Medical 
Centers dated September 1996, as well as treatment records 
from private physician D.L., dated in March and June of 1997.  
Additionally, the file contains treatment reports dated May 
1997 to July 1997 from the University of Michigan Hospital, 
as well a November 1999 report from Pulmonary Critical Care.  
A February 2000 note from private physician M.K. is also of 
record.  Records dated February 2000 from Crittenton Hospital 
and dated from April 2000 to November 2001 from Henry Ford 
Hospital are also associated with the claims file.  
Furthermore, the claims file includes documents received in 
February 2002 from the Social Security Administration (SSA).  
Among those records are a Claimant Activities Questionnaire, 
a disability report, and treatment records from North Oakland 
Medical Center, private physician M.K., Henry Ford Hospital, 
Crittenton Hospital and the University of Michigan Hospital.  
Finally, a June 1997 VA examination report is associated with 
the claims file.  

The Board notes that an April 2000 treatment report from 
Henry Ford Hospital recommended that the veteran undergo an 
EMG to determine which of two diagnoses was most appropriate.  
The results of such testing, if ever performed, do not appear 
to be of record.  Nevertheless, the Board finds compliance 
with the VCAA.  In so finding, the Board observes that 
evidence that only serves to distinguish between two 
recognized diagnostic entities by definition can not be 
determinative of any material question raised by this appeal 
since it would not connect one of the disabilities to service 
and would preclude a grant of service connection based upon 
an undiagnosed illness.  The Board further observes that the 
veteran is not being denied a benefit on the basis of an 
absence of current disability.  Given those factors, and 
further considering the possibility that no such testing ever 
occurred, the Board finds that a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Therefore, this claim is now ready 
for appellate review.

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2002); 38 C.F.R. § 3.303 (2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).

Undiagnosed illnesses

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.

VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
during active service or not later than September 30, 2011 
and by history, physical examination and laboratory tests 
cannot be attributed to any known clinical diagnosis.  38 
U.S.C.A. § 1117 (as amended by Veterans Education and 
Benefits Extension Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2002).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Factual background

The veteran's service medical records reveal no findings of 
joint problems upon physical examination in November 1985 and 
April 1991.  During the veteran's first tour of duty, he 
sustained direct trauma to his left knee.  Treatment for that 
condition was given in April 1987.  In April 1989, the 
veteran complained of pain in his tailbone after slipping and 
falling in the shower.  The service medical records do not 
indicate continued complaints for those conditions and 
subsequent examination showed no abnormalities.

At the June 1997 VA examination, the veteran complained of 
occasional joint pain, stiffness and swelling which was 
migratory.  These symptoms affected his knees, elbows and 
ankles and tended to resolve in 24 to 48 hours.  Objectively, 
no swelling, synovitis or joint deformities were detected.  
His range of motion was good.  X-rays revealed early 
degenerative joint disease of the knees.  The diagnosis was 
degenerative joint disease of the knees and a history of 
migrational arthropathy.  

A Crittenton Hospital treatment report dated February 8, 
2000, described a history of possible rheumatoid arthritis.  
The report indicated that such arthritis could be related to 
Gulf War Syndrome.  The next day, on February 9, 2000, the 
veteran was diagnosed with a history of Gulf War Syndrome.  
An impression rendered on February 11, 2000 contained a 
diagnosis of rheumatoid arthritis. 

From April 2000 to November 2001, the veteran received 
medical care at Henry Ford Hospital.  In a treatment report 
dated April 2000, the veteran reported that he was told he 
had a trace of rheumatoid arthritis is his blood.  That 
report revealed good peripheral pulses in the extremities, 
with no specific clubbing, cyanosis or edema.  The examiner 
rendered assessments of heart failure due to unclear etiology 
and a questionable diagnosis of rheumatoid arthritis by 
history.  A May 1, 2000, report noted a full range of motion 
in the extremities, with no tenderness and no gross 
neurological deficits.  Trace edema was noted.  A May 15, 
2000 report noted trace pedal edema peripherally.  An August 
2000 indicated that there was no edema in the veteran's 
extremities.  There was also no sign of redness and no 
swelling.  The left groin had no bruits no significant 
hematoma and no erythema.  

In a Henry Ford Hospital report dated "9/12/1900" 
(presumably September 2000), the veteran was assessed for 
lower extremity pain and weakness.  The veteran complained of 
a throbbing pain that started around his left groin region 
and radiated to the medial aspect of the thigh up to the 
knee.  The veteran had difficulty moving his left thigh, 
especially as to his flexion and knee extension.  His gait 
was affected and he ambulated with some limping.  He denied 
any numbness of the left lower extremity and also denied back 
pain, urinary or bowel symptoms.  Any stretch movement 
aggravated the pain, while sitting and walking relieved his 
symptomatology.  

Upon physical examination, the veteran had full range of 
motion of his back, without paraspinal tenderness or spasms.  
With respect to his extremities, he had 5/5 strength in both 
upper extremities and also in the right lower extremity.  His 
left leg had the following strength: iliopsoas 3; adductors 
5; abductors 5; gluteus maximus 5; quadriceps 4; hamstring 4; 
tibialis anterior 5; extensor hallucis longus 4+; tibialis 
posterior 5; and gastroc soleus 5.  Tone was normal.  
Regarding sensation, there was decreased pinprick on the 
medial aspect of the thigh from the groin to the knee area.  
There was mild decreased vibration in the lower extremities.  
Temperature was intact.  No reflex deficiencies were noted.  
The veteran could toe, tandem and heel walk.  Romberg was 
negative.  He walked with a mild limp of the left leg.  The 
examiner gave an impression of weakness in the left medial 
aspect of the thigh and weakness involving mostly the 
iliopsoas and quadriceps muscles.  The examiner further noted 
differential diagnoses of femoral entrapment neuropathy and 
lumbar plexopathy.  It was recommended that an 
electromyograph (EMG) be conducted to distinguish between 
those diagnoses.  



Analysis

In order to meet the criteria under 38 C.F.R. § 3.317 for a 
presumption of service connection for joint pain due to an 
undiagnosed illness, such joint pain cannot be attributed to 
any known clinical diagnosis.  Here, the medical evidence 
does contain definitive diagnoses as to his joint pain.  For 
example, the June 1997 VA examination contained diagnoses of 
degenerative joint disease of the knees and a history 
migrational arthropathy.  Moreover, in February 2000, a 
physician at Crittenton Hospital rendered a diagnosis of 
rheumatoid arthritis.  Additionally, an April 2000 treatment 
report from Henry Ford Hospital noted "a questionable 
diagnosis of rheumatoid arthritis by history."  Finally, 
upon examination at that same facility in September 2000, the 
veteran was assessed differential diagnoses of femoral 
entrapment neuropathy and lumbar plexopathy.  Despite the 
April 2000 reference to a "questionable" diagnosis of 
rheumatoid arthritis, the medical evidence overwhelmingly 
establishes that the veteran's joint pain is attributable to 
one or more known clinical diagnoses.  As such, an award of 
service connection via application of 38 C.F.R. § 3.317 is 
not permissible here.     

The Board will now consider whether the veteran is entitled 
to service connection on a direct basis.  As noted above, the 
medical evidence establishes a diagnosis of a current 
disability relating to the veteran's joint pain.  Thus, the 
first requirement of a service connection claim has been 
satisfied.  However, as will be discussed below, the 
remaining criteria have not been met.  

The evidence of record does not establish an in-service 
incurrence of joint pain.  While the veteran did receive 
treatment for trauma to his left knee and tailbone, his 
complaints did not relate to joint pain, and in any event, 
both of those conditions had resolved themselves prior to his 
separation from service.  As there is no showing of an in-
service incurrence of joint pain, the question of a nexus 
between a current disability and an in-service injury is 
moot.  

Finally, the Board notes that, as the evidence does not 
establish complaints of, or treatment for, joint pain within 
one year following separation from active duty, service 
connection is not possible on a presumptive basis for chronic 
diseases under 38 C.F.R. §§ 3.07 and 3.309.   

In summation, the evidence does not allow for a grant of 
service connection for joint pain, on either direct basis or 
by way of the presumptions afforded under 38 C.F.R. §§ 3.317.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for joint pain is denied. 



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

